                        IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WISCONSIN

The Estate of DONTE’ DEVEL SHANNON,    )
ex. Rel. Personal Representative,      )                    No.     2:18-cv-194
VIVIAN JOHNSON,                        )
                                       )                    Judge J.P. Stadtmueller
                 Plaintiff,            )
                                       )
      v.                               )
                                       )                    DEMAND TRIAL BY JURY
The CITY OF RACINE, WISCONSIN,         )
RACINE POLICE OFFICER CHAD STILLMAN, )
and RACINE POLICE OFFICER PETER BOECK, )
                                       )
                 Defendants            )


      UN-OPPOSED MOTION TO WITHDRAW AS PLAINTIFF’S ATTORNEYS
          PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 11

       NOW COME Plaintiff’s attorneys, Brian Orozco, Gregory E. Kulis of Gregory E. Kulis

& Associates, Ltd., and move this Honorable Court to grant their motion to withdraw their

appearances on behalf of the Plaintiff, VIVIAN JOHNSON, and in support thereof, state as

follows:

       1.      Since the filing of Plaintiff’s complaint, Plaintiff’s counsel has reviewed over ten

thousand (10,000) pages of documents, hours of video and audio footage has conducted

interviews of multiple individuals involved with the case, and has taken the deposition of the

main Defendant in this case, Defendant Chad Stillman.

       2.      Based on this review as well as conversations with the Plaintiff, the Plaintiff and

counsel have irreconcilable differences over issues arising out of this litigation as well as over

the management and direction of the litigation. Counsel suggests that under these circumstances,

they are unable to effectively and properly continue in their representation of the Plaintiff, and




                                                1
therefore counsel moves to withdraw as attorneys of record in the above-entitled and numbered

action and no longer be sent further notices of the court.

        3.      The Plaintiff’s counsel has informed via telephone the Plaintiff of their intention

to withdraw as counsel. A copy of this motion is going out via certified mail today.

        4.      Brian Orozco and Gregory E. Kulis wish to withdraw as Plaintiff’s attorneys in

this case.

        5.      The Plaintiff should be given 45 days to obtain new counsel.

        6.      The undersigned counsel conferred with counsel for the Defendants, John

    Wolfgang, who indicated that he did not opposed Plaintiff’s motion.


        WHEREFORE, Plaintiffs’ attorneys, Brian Orozco and Gregory E. Kulis, pray that this

Honorable Court enter an order granting their motion to withdraw their appearances on behalf of

the Plaintiff in this matter.



                                                      Respectfully submitted,

                                                      /s/ Gregory E. Kulis
                                                      Gregory E. Kulis & Associates


Gregory E. Kulis & Associates, Ltd.
30 North LaSalle Street, Suite 2140
Chicago, Illinois 60602
(312) 580-1830




                                                 2
